 In the Matter of EII3ERTON GRANITE INDUSTRIESandUNITED STONEAND ALLIED PRODUCTS'WORKERS OF AMERICACase No. R-51,09.-Decided April,22,1943Mr. Clarence L. McLana/aan,of Elberton, Ga., for the Company.Mr. J. B. Foreman,of Elberton, Ga., for the Union.Mr. Lowis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION-STATEMENT OF THE CASE-Upon petition duly filed by United Stone and Allied ProductsWorkers of America, herein called the Union alleging that a questionaffecting commerce had arisen concerning the representation of em-'ployees of Elberton Granite Industries, Elberton, Georgia, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before E. C. Catts, TrialExaminer.Said hearing was held at Elberton, Georgia, on April 7,1943.The Company and the Union appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The Trial.Examiner's rulings made at the hearing are free from prejudicial errorand are hereby, affirmed.Upon the entire record in the,case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYElberton Granite Industries is a Georgia corporation operating agranite quarry at Elberton, Georgia.During 1942 the Company pur-chased supplies-valued at about $5,000, a substantial portion of whichwas shipped to it from points outside the State of Georgia.Duringthe same period the Company sold finished products valued in excessof $100,000, approximately 45 percent of which was shipped to points49 N L. R. B., No 2.4 ELBERTON GRANITE IINDUSTiRIES5.outside the State of Georgia.The Companyadmits that it is engaged. -in commercewithinthe meaning of the-National Labor Relations Act.at its Elberton operations.II.THE ORGANIZATION INVOLVEDUnited Stone'and Allied Products Workers of America is a labororganization admitting to membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONOn March 8, 1943, the Union requested the Company to recognizeit- as the exclusive representative of the employees at the, Elbertonquarry of the Company. The Company refused this, request untilsuch time as the Union is certified by the Board.-A statement of a Field Examiner of the Board, introduced intoevidence during the hearing, indicates that the Union represents asubstantial number of- employees in the unit hereinafter found to beappropriate."We find that a question affecting commerce has arisen concerning the.representation of employees of the Company, within the meaning of,Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT.We find, in accordance with a stipulation of the parties, that allemployees in and about the quarries of the Company, excluding offi-cials, supervisory and clerical employees, watchmen, and chief sawyers,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Boardby Section 9 (c) of the National Labor RelationsIThe Field Examiner reported that the Union presented 21 membership applicationcards bearing apparently genuine signatures of persons whose names appear on the Dlaich18, 1943, pay roll of the Company. There are approximately 32 persons in the appro-priate unit. 6DECISIONS OF NATIONAL- LABOR RELATI'ONTIS BOARD,Act, and pursuant to Article III, Section, 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Elberton GraniteIndustries, Elberton, Georgia, an"election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Tenth Region, acting in this matter as agentfor the National Labor Relations Board and subject to Article III,Section 10, of said Rules and Regulations, among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including any such employees who did not work during said,pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been' discharged for cause, to determinnewhether or not they desire to be represented by United Stone andAllied Products Workers of America for the purposes of collectivebargaining.1